DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the other side of the loading room” recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa (JP2001-330893) in view of Ushiro (JP2003-295300).  Fukazawa teaches a printer comprising: a loading room (fig. 4) into which any one of a first instant film pack (41, fig. 3) or a second instant film pack (41, fig. 9) is loaded, the first instant film pack including at least a plurality of first instant films (30, fig. 8A) and a first case 41 which accommodates the first instant films in a stacking manner and in which a discharge port 31 for discharging the first instant film is formed, the second instant film pack including at least a plurality of second instant films of which a dimension in a width direction is smaller (fig. 8B) than a dimension of the first instant film (fig. 8A) and a second case (41, fig. 9) which accommodates the second instant films in a stacking manner and in which a discharge port 31 for discharging the second instant film is formed; an exposure head 21 that exposes an image on the first instant film or the second instant film and a processor, wherein the processor performs control to switch between exposure ranges in which the exposure head exposes the image according to a signal from the detector (paragraphs 30, 50. ie. para 30 recites “In the present invention, since a color image is formed on two or more types of instant films having different sizes, for example, when exposure is performed by a scanning method, the scanning width is changed depending on the size.”).  Fukazawa teaches the salient features of the claimed invention except for a position alignment unit that aligns the second instant film pack so as to be shifted to one side of the loading room in the width direction; a detector that is provided on a side surface on the other side of the loading room and detects that the first instant film pack is loaded.  Ushiro teaches a printer 100 comprising a loading room 105, 109 for two differently sized instant film packs 31, 32. The loading room comprises a position alignment unit (106, 107; para 42) that aligns the second instant film pack so as to be shifted to one side of the loading room in the width direction and a detector 75 that detects that the first instant film pack is loaded.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Ushiro for the purpose of automatically processing instant film packs of different widths. Regarding .

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaya (WO 2021/200688) and Driscoll (U.S. Patent No. 4227789) both teach accommodating multiple size instant film packs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852